department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sep legend taxpayer a ira b financial_institution c account d account e financial_institution f amount amount dear this letter is in response to a request for a letter_ruling dated supplemented by additional information dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding a distribution from an individual_retirement_account ira b under sec_408 as nema nd the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that she received a distribution from ira btotaling taxpayer a amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to a mistake committed by financial_institution c taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira b sponsored by financial_institution c taxpayer a represents that her financial advisor at financial_institution c recommended that to have more flexibility in the investment of her ira funds she should transfer the account to two new iras sponsored by financial_institution f financial balance in ira b institution f instructed that they could not accept trustee-to-trustee transfers ira b would have to be liquidated prior to transfer the necessary paperwork to establish account d and account e with financial_institution f however financial_institution c provided taxvaver a with forms to open standard _ financial_institution c brokerage accounts at financial_institution f on liquidated ira b within days of this date amount was deposited into account d financial_institution f questioned and amount immediately transferred to account e the transfer and contacted financial_institution c taxpayer a’s financial advisor at financial_institution c became ill and required surgery another individual at financial_institution c advised financial_institution f that accounts d and e were to be standard brokerage accounts in march taxpayer a completed _ taxpayer a received a statement from financial_institution shortly after c reflecting the liquidation of ira b as an early distribution taxpayer a assumed the _ early distribution was not taxable believing that accounts d and e were also ira accounts her financial advisor with financial_institution c did not inform her she should be concerned about an early distribution in early taxpayer a received form 1099-r for the tax_year for accounts d and e when taxpayer a and her husband began preparing their form_1040 they discovered accounts d and e were non-ira accounts financial_institution f claims that taxpayer a’s financial advisor at financial_institution c instructed them to open the non-ira accounts financial_institution c has provided documentation acknowledging the error based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error by financial_institution c therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at se t ep ra t1 id enclosures deleted copy of this letter notice of intention to disclose notice sincerely yours colt a wettin manager employee_plans technical group
